 

Execution Version

 

INVESTMENT AGREEMENT

 

Dated as of FEBRUARY 13, 2014

 

BY AND AMONG

 

DSS Technology Management, INC., as the Company; and

 

DOCUMENT SECURITY SYSTEMS, INC. (for purposes of Section 8.2.2 only); and

 

FORTRESS CREDIT CO LLC, as Collateral Agent; and

 

THE INVESTORS FROM TIME TO TIME PARTY HERETO.

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS 1   1.1. Certain Defined Terms 1   1.2. Other
Interpretative Provisions 1         ARTICLE II TERMS OF THE ADVANCES 2   2.1.
Initial Advance 2   2.2. First Milestone Advance 2   2.3. Second Milestone
Advance 2   2.3. General Provisions 3   3.3. Taxes 3   3.4. Manner and Time of
Payment 4   3.4. Patent License 4         ARTICLE III TERMS OF THE NOTES 4  
3.1. Interest on the Notes 4   3.2. Maturity 5   3.3. Prepayments of the Notes 5
        ARTICLE IV APPLICATION OF MONETIZATION PAYMENTS 5   5.1. Payment
Waterfall 5         ARTICLE V CONDITIONS TO CLOSING 6   5.1. Conditions to Make
the Initial Advance 6   5.2. Conditions to Make the First Milestone Advance 8  
5.3. Conditions to Make the Second Milestone Advance 8         ARTICLE VI
REPRESENTATIONS AND WARRANTIES 9   6.1. Organization and Business 9   6.2.
Qualification 9   6.3. Operations in Conformity with Law, etc. 9   6.4.
Authorization, Enforceability and Non-Contravention 9   6.5. Intellectual
Property 10   6.6. Subsidiaries 10   6.7. Margin Regulations 10   6.8.
Investment Company Act 10   6.9. Disclosure 11   6.10. Solvency 11   6.11. USA
PATRIOT Act, FCPA and OFAC 11         ARTICLE VII COVENANTS 12   7.1. Taxes and
Other Charges 12   7.2. Maintenance of Existence 13

 

-i-

 

 

  7.3. Compliance with Legal Requirements 13   7.4. Notices; Certain Reports 13
  7.5. Information Rights 14   7.6. Indebtedness 14   7.7. Liens 15   7.8.
Management of Patents 15   7.9. Cash Collateral Account 15   7.10. Use of
Proceeds 16   7.11. Further Assurances 16         ARTICLE VIII EVENTS OF DEFAULT
16   8.1. Events of Default 16   8.2. Certain Actions Following an Event of
Default 18   8.3. Annulment of Defaults 21   8.4. Waivers 21         ARTICLE IX
COLLATERAL AGENT 22   9.1. Appointment of Collateral Agent 22   9.2. Collateral
22   9.3. Collateral Agent’s Resignation 22   9.4. Concerning the Collateral
Agent 22         ARTICLE X GENERAL PROVISIONS 24   10.1. Expenses 24   10.2.
Indemnity 25   10.3. Notices 25   10.4. Amendments, Consents, Waivers, etc. 25  
10.5. No Strict Construction 26   10.6. Certain Acknowledgments 26   10.7.
Venue; Service of Process; Certain Waivers 26   10.8. WAIVER OF JURY TRIAL 27  
10.9. Interpretation; Governing Law; etc. 27   10.10. Successors and Assigns 27
  10.11. Tax Treatment 28   10.12. Confidentiality 30

 

-ii-

 

 

APPENDICES, SCHEDULES AND EXHIBITS

 

Appendix I   Definitions Schedule I   Investors/Wire Instructions Schedule 2.1  
Purchases at Initial Closing Schedule 2.2      Purchases at First Milestone
Advance Schedule 2.3   Purchases at Second Milestone Advance Schedule 5.1.1.5  
Legal Counsel and Expert Consultants Schedule 6.5   Intellectual Property
Schedule 6.6   Subsidiaries Schedule 7.8.1   Certain Patents Schedule 10.3  
Notices Schedule I(a)   Certain Patents Schedule I(b)   Patents Schedule I(c)  
Permitted Indebtedness Exhibit A   Assignment and Assumption Agreement Exhibit B
  Patent Security Agreement Exhibit C   Patent License Exhibit D   Security
Agreement Exhibit E   Initial Advance Note Exhibit F   First Milestone Note
Exhibit G   Second Milestone Note

 

-iii-

 

 

INVESTMENT AGREEMENT

 

This INVESTMENT AGREEMENT (this “Agreement”) is dated as of February 13, 2014 by
and among DSS Technology Management, Inc. a Delaware corporation (the
“Company”), Fortress Credit Co LLC as collateral agent (the “Collateral Agent”),
each Person listed on Schedule I attached hereto (collectively, together with
their successors and assigns, the “Investors” and as variously noted on Schedule
I, the “Note Purchasers”, the “Fixed Return Interest Purchasers” and the
“Contingent Interest Purchasers”), and for purposes of Section 8.2.2 only,
Document Security Systems, Inc., a New York corporation (“DSS”).

 

RECITALS

 

WHEREAS, the Company has requested a series of advances from the Investors, and,
subject to the satisfaction of the conditions precedent set forth in Article V,
the Investors have agreed to purchase (x) upon the occurrence of the Initial
Closing Date, the Contingent Interest and the Fixed Return Interests and Notes
set forth on Schedule 2.1 for an aggregate purchase price of $2,000,000
(collectively, the “Initial Advance”), (y) upon the occurrence of the First
Milestone Closing Date, the Notes and Fixed Return Interests set forth on
Schedule 2.2 for an aggregate purchase price of $1,000,000 (collectively, the
“First Milestone Advance”) and (z) upon the occurrence of the Second Milestone
Closing Date, the Notes and Fixed Return Interests set forth on Schedule 2.3 for
an aggregate purchase price of $1,500,000 (collectively, the “Second Milestone
Advance”, and, together with the Initial Advance and the First Milestone
Advance, the “Advances”);

 

NOW THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1.        Certain Defined Terms. Capitalized terms used in this Agreement and
not otherwise defined shall have the meanings set forth in Appendix I.

 

1.2.        Other Interpretative Provisions. Unless otherwise specified, all
references to “$”, “cash”, “dollars” or similar references shall mean U.S.
dollars, paid in cash or other immediately available funds. The definitions set
forth in this Agreement are equally applicable to both the singular and plural
forms of the terms defined. The words “hereof”, “herein”, and “hereunder” and
words of like import when used in this Agreement shall refer to this Agreement
as a whole and not to any particular provision of this Agreement. All references
to time of day herein are references to New York, New York time (daylight or
standard, as applicable) unless otherwise specifically provided. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement. References in this Agreement to an
Appendix, Exhibit, Schedule, Article, Section, clause or subclause refer (A) to
the appropriate Appendix, Exhibit or Schedule to, or Article, Section, clause or
subclause in, this Agreement or (B) to the extent such references are not
present in this Agreement, to the Document in which such reference appears. The
term “including” is by way of example and not limitation. The word “or” is not
exclusive. In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.” The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form. All
references to any Person shall be constructed to include such Person’s
successors and assigns (subject to any restriction on assignment set forth
herein). Unless otherwise expressly provided herein, references to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law.

 

 

 

 

ARTICLE II

TERMS OF THE ADVANCES

 

2.1.        Initial Advance.

 

2.1.1.          Subject to the terms and conditions of this Agreement (including
Section 5.1), on the Initial Closing Date, the Company agrees to issue and sell,
and each Investor agrees to purchase, the Contingent Interest, the Notes and the
Fixed Return Interests set forth on Schedule 2.1 for the respective purchase
prices set forth on Schedule 2.1. The purchase prices for the Contingent
Interest, the Fixed Return Interests and the Notes being purchased at the
Initial Closing Date shall be payable in immediately available funds by wire
transfer to the deposit account of the Company as identified in writing by the
Company to the Investors prior to the Initial Closing Date.

 

2.2.        First Milestone Advance.

 

2.2.1.          Subject to the terms and conditions of this Agreement (including
Section 5.2), on the First Milestone Closing Date, the Company agrees to issue
and sell, and each Investor agrees to purchase, the Notes and the Fixed Return
Interests set forth on Schedule 2.2 for the respective purchase prices set forth
on Schedule 2.2. The purchase prices for the Fixed Return Interests and Notes
being purchased at the First Milestone Closing Date shall be payable in
immediately available funds by wire transfer to the deposit account of the
Company as identified in writing by the Company to the Investors prior to the
First Milestone Closing Date.

 

2.3.        Second Milestone Advance.

 

2.3.1.          Subject to the terms and conditions of this Agreement (including
Section 5.3), on the Second Milestone Closing Date, the Company agrees to issue
and sell, and each Investor purchase, the Notes and the Fixed Return Interests
set forth on Schedule 2.3 for the respective purchase prices set forth on
Schedule 2.3. The purchase prices for the Fixed Return Interests and Notes being
purchased at the Second Milestone Closing Date shall be payable in immediately
available funds by wire transfer to the deposit account of the Company as
identified in writing by the Company to the Investors prior to the Second
Milestone Closing Date.

 

-2-

 

 

2.4.        General Provisions.

 

2.4.1.          The Company and each Investor agree that for federal and any
applicable other tax jurisdiction, the purchase prices for the Contingent
Interest, the Notes and Fixed Return Interests shall be allocated as set forth
on Schedules 2.1, 2.2 and 2.3 and that such allocations shall be used by the
Company and each Investor for all financial and income tax reporting purposes.

 

2.4.2.          The rights of the Investors under the Contingent Interest, the
Fixed Return Interests and the Notes shall be secured pursuant to the Collateral
Documents, with the rights of the Contingent Interest Purchasers ranking junior
in priority to the rights of the Note Purchasers and the Fixed Return Interest
Purchasers, and the rights of the Fixed Return Interest Purchasers ranking
junior in priority to the rights of the Note Purchasers.

 

2.4.3.          The Company shall maintain a register of the Notes, Contingent
Interest and Fixed Return Interests. For this limited purpose, the Company shall
be deemed an agent of the Investors.

 

2.4.4.          No Investor shall be responsible for any default by any other
Investor in its obligation to acquire its respective Pro Rata Share of the
Contingent Interest, Fixed Return Interests or Notes and each Investor shall be
obligated to acquire the amounts to be purchased by it hereunder, regardless of
the failure of any other Investor to fulfill its obligations hereunder.

 

2.5.        Taxes. Any and all payments by the Company hereunder shall be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings in any such case imposed by
the United States or any political subdivision thereof, excluding taxes imposed
or based on the recipient Investor’s overall net income, and franchise or
capital taxes imposed on it in lieu of net income taxes (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder being hereinafter referred to as “Taxes”). If the
Company shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Investor, (i) the sum payable shall be increased as
may be reasonably necessary so that after making all required deductions for
taxes (including deductions for taxes applicable to additional sums payable
under this Section 2.5) such Investor receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Company shall
make such deductions and (iii) the Company shall remit the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law. Within 30 days after the date of any payment of such Taxes, the
Company shall furnish to the applicable Investor the original or certified copy
of a receipt evidencing payment thereof.

 

-3-

 

 

2.6.        Manner and Time of Payment.

 

2.6.1.          All payments to the Investors by the Company or the Collateral
Agent under this Agreement shall be paid by wire transfer or other same day
funds to the Investors to their respective accounts designated on Schedule I (or
such other account or address or the attention of such other Person as the
applicable Investor shall have specified by prior written notice to the Company
and the Collateral Agent).

 

2.6.2.          All payments under this Agreement shall be made without defense,
set off or counterclaim, in same day funds and delivered to the Investors not
later than 2:00 p.m. on the day such payment is due.

 

2.6.3.          All payments made on the Notes, the Fixed Return Interests and
the Contingent Interest, respectively, shall be made to the Investors in
accordance with their Pro Rata Share; provided, that principal payments on the
Notes (together with any Make Whole Amounts applicable thereto) shall be first
applied to the Notes issued on the Initial Closing Date, second to any Notes
issued on the First Milestone Closing Date and third to any Notes issued on the
Second Milestone Closing Date.

 

2.7.        Patent License. The Company shall grant to the Collateral Agent, for
the benefit of the Secured Parties, a non-exclusive, royalty-free, license
(including the right to grant sublicenses) with respect to the Patents, which
shall be evidenced by, governed by, and reflected in, the Patent License;
provided, however, the Investors, the Collateral Agent and the Secured Parties
agree that the Collateral Agent shall not sublicense any of the “Licensed
Patents” (as defined in the Patent License) until such time as an Event of
Default has occurred and is continuing (for the sake of clarity, after the
expiration of any cure periods specified in Article VIII); provided further that
no sublicense granted by the Collateral Agent pursuant to the Patent License
shall be revocable by the Company, including on the basis that such Event of
Default has been cured following the grant of such sublicense; provided further
that the Collateral Agent and Secured Parties agree to terminate the Patent
License upon receipt of all amounts payable to the Investors under Section 4.1.
For the avoidance of doubt, the licenses granted to the Collateral Agent in the
Patent License are for the benefit of the Secured Parties only, and not the
Collateral Agent, and the Collateral Agent shall not benefit from or receive any
direct or indirect compensation from or in connection with the Licensed Patents.

 

ARTICLE III

TERMS OF THE NOTES

 

3.1.        Interest on the Notes.

 

3.1.1.          Interest Rate. The Notes shall bear interest at a rate per annum
equal to the Applicable Federal Rate on the unpaid principal amount thereof
(including any Capitalized Interest) from and including the applicable Closing
Date until the principal amount (including any Capitalized Interest) shall be
paid in full in cash. Notwithstanding the foregoing, upon the occurrence of an
Event of Default and for so long as such Event of Default is continuing, the
interest rate, to the extent permitted by law, on the unpaid principal amount of
the outstanding Notes shall increase to 2% per annum.

 

-4-

 

 

3.1.2.          Interest Payments.

 

3.1.2.1.          Interest on the aggregate outstanding amount of Notes shall be
due and payable, in arrears, within 10 days following the end of each calendar
month (each such due date being an “Interest Payment Date”). On each Interest
Payment Date, the Company will pay interest on the Notes in cash, but if the
Company does not make such a payment on the Interest Payment Date upon which it
is due, failure to pay such a payment will not constitute an Event of Default
under this Agreement or a default under the Notes, and such interest will
automatically be capitalized and added to the principal amount of the Notes (the
“Capitalized Interest”), whereupon such Capitalized Interest shall be deemed
additional principal of the Notes for all purposes hereunder.

 

3.1.3.          Interest on the Notes shall be computed on the basis of a
360-day year and actual days elapsed. In computing such interest, the date or
dates of the making of the Notes shall be included and the date of payment shall
be excluded.

 

3.2.          Maturity The Notes shall mature on the Maturity Date, on which
date the remaining unpaid amount of the then-outstanding Notes, together with
accrued and unpaid interest thereon and any Make Whole Amount with respect
thereto, shall be immediately due and payable.

 

3.3.          Prepayments of the Notes.

 

3.3.1.          Optional. The Company may prepay in whole or in part (but, if in
part, then in an amount that is an integral multiple of $500,000 and not less
than $1,000,000) any Note at any time upon written notice delivered by the
Company to the Note Purchasers no later than 10:00 a.m. New York, New York time
five (5) Business Days prior to the date of prepayment, such prepayment to be
made by the payment of (i) the principal amount to be prepaid, plus (ii) accrued
interest thereon to the date fixed for prepayment plus (iii) the Make Whole
Amount applicable thereto.

 

3.3.2.          Mandatory. The Company shall apply Monetization Payments to the
prepayment of the Notes as required under Article IV. Any such prepayment of the
Notes shall be accompanied by the Make Whole Amount applicable thereto.

 

ARTICLE IV

APPLICATION OF MONETIZATION PAYMENTS

 

4.1.          Payment Waterfall. The Company shall apply the Monetization
Payments to the payment of the Notes, the Fixed Return Interest, and the
Contingent Interest in the following order:

 

4.1.1.          100% of the first $5,000,000 in Gross Receipts shall be paid (i)
to the Note Purchasers until they have received payment in full of the Notes
(including accrued interest and any Make Whole Amount), then (ii) to the Fixed
Return Interest Purchasers until they have received the Fixed Return, and then
(iii) to the Contingent Interest Purchasers until they have received the 2(x)
Return.

 

-5-

 

 

4.1.2.          100% of the next $3,300,000 in Gross Receipts may be retained by
the Company or paid to counsel approved by the Majority Investors.

 

4.1.3.          The Applicable Percentage of any Gross Receipts following the
application of the first $8,300,000 as provided in Sections 4.1.1 and 4.1.2
shall be paid (i) to the Notes Purchasers until they have received payment in
full of the Notes (including accrued interest and any Make Whole Amount), then
(ii) to the Fixed Return Interest Purchasers until they have received the Fixed
Return, and then (iii) to the Contingent Interest Purchasers until they have
received the 2(x) Return.

 

4.2.          Contingent Return.         After the Investors have received all
amounts due under Section 4.1, the Company shall pay the Contingent Interest
Purchasers 12% of any remaining Gross Receipts and the Company shall be entitled
to the remaining 88% of such Gross Receipts. The Company or the Collateral
Agent, as applicable, shall apply any Gross Receipts as specified in this
Section 4.2 not later than the 15th day following the end of the applicable
month, commencing with the calendar month in which the last payment required to
be made under Section 4.1 is made.

 

ARTICLE V

CONDITIONS TO CLOSING

 

5.1.          Conditions to Make the Initial Advance. The obligation of each
Investor to advance its respective Pro Rata Share of the Initial Advance on the
Initial Closing Date is subject to the prior satisfaction of the conditions set
forth in this Section 5.1:

 

5.1.1.     Delivery of Documents. The Investors shall have received each of the
following, each dated the Initial Closing Date except as set forth below or as
otherwise agreed by the Investors:

 

5.1.1.1.    this Agreement;

 

5.1.1.2.    the Security Agreement;

 

5.1.1.3.    the Patent Security Agreement;

 

5.1.1.4.    the Patent License;

 

5.1.1.5.    a written consent signed by the Company which may be relied upon by
its legal counsel and consultants, and in the case of legal counsel,
acknowledgements, in each case in form and substance satisfactory to the
Investors, duly executed by each person set forth on Schedule 5.1.1.5;

 

5.1.1.6.    [reserved];

 

-6-

 

 

5.1.1.7.    (i) a copy of the certificate or articles of incorporation,
certification of formation or other constitutive document, including all
amendments thereto, of the Company, certified as of a recent date by the
Secretary of State of the state of its organization and a certificate as to the
good standing of the Company as of a recent date, from such Secretary of State
(or, in each case, a comparable governmental official, if available); (ii) a
certificate of the Secretary or Assistant Secretary of the Company dated the
Initial Closing Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws, or operating, limited liability company,
management or partnership agreement of the Company as in effect on the Initial
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors, sole manager or sole
member, board of managers or members of other governing body of the Company
authorizing the execution, delivery and performance of the Documents, and that
such resolutions and consents have not been modified, rescinded or amended and
are in full force and effect, (C) that the certificate or articles of
incorporation of the Company have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing this Agreement or any other Document on behalf of the Company;
and (iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above;

 

5.1.1.8.    a customary opinion of counsel for the Company addressed to the
Collateral Agent and the Investors, in form and substance reasonably
satisfactory to the Investors; and

 

5.1.1.9.    an officer’s certificate from an Authorized Officer of the Company
certifying that the conditions set forth in Sections 5.1.5 and 5.1.6 have been
satisfied;

 

5.1.2.     Lien Searches. The Investors shall have received copies of recent
Uniform Commercial Code lien and judgment searches in each jurisdiction
reasonably requested by the Investors with respect to the Company.

 

5.1.3.     PATRIOT Act Information. The Investors shall have received, at least
five (5) days prior to the Initial Closing Date, all documentation and other
information about the Company requested by the Collateral Agent or the Investors
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

 

5.1.4.     Fees and Expenses. The Investors and the Collateral Agent shall have
been paid their respective documented reasonable out-of-pocket fees and
expenses, including, to the extent invoiced on or prior to the Initial Closing
Date, the fees and expenses of counsel to the Investors, provided, however, in
no event will the Company be required to pay more than seventy five thousand
dollars ($75,000) in the aggregate under this Section 5.1.4.

 

-7-

 

 

5.1.5.     Consents and Approvals. No action, suit or proceeding (including,
without limitation, any inquiry or investigation) shall be pending or, to the
knowledge of the Company, threatened against the Company. All necessary
governmental and material third party approvals and/or consents in connection
with the transactions contemplated by this Agreement and otherwise referred to
herein shall have been obtained and remain in effect.

 

5.1.6.     Representations and Warranties; No Default. The representations and
warranties contained in this Agreement and the other Documents shall be true and
correct in all respects, and there shall exist no Default or Event of Default as
of the applicable Closing Date, including after giving effect to the advance of
the Advances.

 

5.2.        Conditions to Make the First Milestone Advance. The obligation of
each Investor to advance its respective Pro Rata Share of the First Milestone
Advance on the First Milestone Closing Date is subject to the prior satisfaction
of the conditions set forth in this Section 5.2:

 

5.2.1.     Delivery of a Milestone Notice. The Company shall furnish notice of
the occurrence of the First Milestone to the Investors at least ten (10)
Business Days prior to the requested First Milestone Closing Date;

 

5.2.2.     Officer’s Certificate. The Investors shall have received a
certificate, dated the First Milestone Closing Date and signed by an Authorized
Officer of the Company, certifying that (x) the representations and warranties
contained in this Agreement and the other Documents are true and correct in all
material respects as of the First Milestone Closing Date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date and except that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
(after giving effect to any qualification therein) in all respects and (y) there
shall exist no Default or Event of Default as of the First Milestone Closing
Date, including after giving effect to the making of the First Milestone
Advance; and

 

5.2.3.     Commitment Expiration. The First Milestone Closing Date shall have
occurred on or prior to the first anniversary of the Initial Closing Date.

 

5.3.        Conditions to Make the Second Milestone Advance. The obligation of
each Investor to advance its respective Pro Rata Share of the Second Milestone
Advance on the Second Milestone Closing Date is subject to the prior
satisfaction of the conditions set forth in this Section 5.3:

 

5.3.1.     Delivery of a Milestone Notice. The Company shall furnish notice of
the occurrence of the Second Milestone to the Investors at least ten (10)
Business Days prior to the requested Second Milestone Closing Date;

 

-8-

 

 

5.3.2.     Officer’s Certificate. The Investors shall have received a
certificate, dated the Second Milestone Closing Date and signed by an Authorized
Officer of the Company, certifying that (x) the representations and warranties
contained in this Agreement and the other Documents are true and correct in all
material respects as of the Second Milestone Closing Date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date and except that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language is true and correct
(after giving effect to any qualification therein) in all respects and (y) there
shall exist no Default or Event of Default as of the Second Milestone Closing
Date, including after giving effect to the making of the Second Milestone
Advance; and

 

5.3.3.     Commitment Expiration. The Second Milestone Closing Date shall have
occurred on or prior to the second anniversary of the Initial Closing Date.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

In order to induce each of the other parties hereto to enter into this Agreement
and the Investors to make the Advances, the Company hereby represents and
warrants to the Investors as follows, in each case, except as expressly stated,
as of each Closing Date:

 

6.1.        Organization and Business. The Company is (a) a duly organized and
validly existing corporation or limited liability company, (b) in good standing
under the laws of the jurisdiction of its incorporation or organization and (c)
has the power and authority, corporate or otherwise, necessary (i) to enter into
and perform this Agreement and the Documents to which it is a party and (ii) to
carry on the business now conducted or proposed to be conducted by it.

 

6.2.        Qualification. The Company is duly and legally qualified to do
business as a foreign corporation or limited liability company and is in good
standing in each state or jurisdiction in which such qualification is required
and is duly authorized, qualified and licensed under all laws, regulations,
ordinances or orders of public authorities, or otherwise, to carry on its
business in the places and in the manner in which it is conducted.

 

6.3.        Operations in Conformity with Law, etc. The operations of the
Company as now conducted or proposed to be conducted are not in violation of,
nor is the Company in default under, any Legal Requirement.

 

6.4.        Authorization, Enforceability and Non-Contravention. The Company has
taken all corporate, limited liability or other action required to execute,
deliver and perform this Agreement and each other Document. This Agreement and
each other Document constitutes the legal, valid and binding obligation of the
Company and is enforceable against the Company in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity and principles of good faith and
fair dealing, regardless of whether considered in a proceeding in equity or at
law. All necessary consents, approvals and authorizations of any governmental or
administrative agency or any other Person of any of the transactions
contemplated hereby shall been have been obtained and shall be in full force and
effect. This Agreement and each other Document does not (i) contravene the terms
of any of the Company’s Organization Documents, (ii) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (x) any Contractual Obligation of the Company or
(y) any material order, injunction, writ or decree of any governmental authority
or any arbitral award to which the Company is subject or (iii) violate any Legal
Requirement.

 

-9-

 

 

6.5.        Intellectual Property. Except as otherwise set forth on Schedule 6.5
hereto, the Company is the entire, valid, sole and exclusive owner of all right,
title and interest to all of the Patents with good and marketable title free and
clear of any and all Liens, charges and encumbrances (other than Permitted
Liens), including, without limitation, any and all pledges, assignments,
licenses, springing licenses, options, non-assertion agreements, earn-outs,
monetization agreements, profit and revenue sharing arrangements, derivative
interests, fee and recovery splitting agreements, registered user agreements,
shop rights and covenants by the Company not to sue third persons, with the
power to bring and sustain action and recover for past, present and future
infringement without having to join any other third party. All recordings
required to reflect record ownership of the Patents in the name of the Company
in the United Stated Patent & Trademark Office have been made. To the extent
registered in the United Stated Patent & Trademark Office, the Company listed as
record owners of all of the Patents and the recordings in the IP Filings Offices
do not reflect any defects in chain-of-title or unreleased liens. All of the
Patents are subsisting and have not been adjudged invalid or unenforceable, in
whole or in part, and, to the Company’s knowledge, none of the Patents are at
this time the subject to any challenge to their validity or enforceability. To
the knowledge of the Company the Patents are, valid and enforceable. The Company
has received no notice of any lawsuits, actions or opposition, cancellation,
revocation, re-examination or reissue proceedings commenced or threatened with
reference to any of the Patents.

 

6.6.        Subsidiaries. The Company owns no Subsidiaries other than those
listed on Schedule 6.6 hereto, and, excluding Liens on assets of the Company’s
Subsidiaries, all of the outstanding equity interests in the Company’s
Subsidiaries have been validly issued, are fully paid and are owned free and
clear of all Liens. There are no outstanding commitments or other obligations of
the Company to issue, and no options, warrants, convertible securities or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of the Company.

 

6.7.        Margin Regulations. The Company is not engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and the Advance will not be used for any purpose that
violates Regulation U of the Board of Governors of the United States Federal
Reserve System.

 

6.8.        Investment Company Act. The Company is not, nor is it required to
be, registered as an “investment company” under the Investment Company Act of
1940.

 

-10-

 

 

6.9.        Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of the Company (other than
projected financial information and information of a general economic or
industry nature) to the Collateral Agent or any Investor in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Document (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in the light of the circumstances
under which they were made, not materially misleading. With respect to projected
financial information, the Company represents that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time of
preparation; it being understood that such projections may vary from actual
results and that such variances may be material.

 

6.10.      Solvency. Both before and after giving effect to the Advances made on
or prior to the date this representation and warranty is made or remade and the
payment and accrual of all transaction costs in connection with the foregoing,
the Company is Solvent.

 

6.11.      USA PATRIOT Act, FCPA and OFAC.

 

6.11.1.   To the extent applicable, the Company is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the USA Patriot Act.

 

6.11.2.   No part of the proceeds of the Advance will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

6.11.3.   The Company is not and, to the knowledge of the Company, no director,
officer, agent, employee or controlled Affiliate of the Company is, currently
the subject of any U.S. sanctions program administered by the Office of Foreign
Assets Control of the United States Department of the Treasury (“OFAC”); and the
Company will not directly or indirectly knowingly use the proceeds of the
Advance or otherwise knowingly make available such proceeds to any Person, for
the purpose of financing the activities of any Person currently the subject of
any U.S. sanctions program administered by OFAC, except to the extent licensed
or otherwise approved by OFAC.

 

In order to induce the Company to enter into this Agreement, each Investor
hereby represents and warrants to the Company as follows, in each case, except
as expressly stated, as of each Closing Date:

 

6.12.      Organization and Business. Such Investor is (a) a duly organized and
validly existing corporation or limited liability company, (b) in good standing
under the laws of the jurisdiction of its incorporation or organization and (c)
has the power and authority, corporate or otherwise, necessary to enter into and
perform this Agreement and the Documents to which it is a party.

 

-11-

 

 

6.13.      Qualification. Such Investor is duly and legally qualified to do
business as a foreign corporation or limited liability company and is in good
standing in each state or jurisdiction in which such qualification is required,
and is duly authorized, qualified and licensed under all laws, regulations,
ordinances or orders of public authorities, or otherwise, to carry on its
business in the places and in the manner in which it is conducted, in each case,
to the extent material to its ability to enter into and perform this Agreement
and the Documents to which it is a party.

 

6.14.      Operations in Conformity with Law, etc. The Investor’s entry into
this Agreement and the performance of its obligations under this Agreement and
the Documents to which is it a party are not in violation of, nor constitute a
default under, any Legal Requirement.

 

6.15.      Authorization, Enforceability and Non-Contravention. Such Investor
has taken all corporate, limited liability or other action required to execute,
deliver and perform this Agreement and each other Document to which it is a
party. This Agreement and each other Document to which Investor is a party
constitutes the legal, valid and binding obligation of Investor and is
enforceable against Investor in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity and principles of good faith and fair dealing,
regardless of whether considered in a proceeding in equity or at law. All
necessary consents, approvals and authorizations of any governmental or
administrative agency or any other Person for the Investors to enter into or
perform of any of the transactions contemplated hereby shall been have been
obtained and shall be in full force and effect.

 

6.16.      Investor Status. At the time such Investor was offered the Notes,
Fixed Return Interests, or the Contingent Interests, it was, and as of the date
hereof it is, and on each date on which it makes any Advances, it will be an
“accredited investor” as defined in Rule 501 under the Securities Act of 1933,
as amended.

 

ARTICLE VII

COVENANTS

 

The Company shall observe each of the covenants set forth in this Article VII:

 

7.1.        Taxes and Other Charges. The Company shall duly pay and discharge,
or cause to be paid and discharged, before the same becomes in arrears, all
taxes, assessments and other governmental charges imposed upon such Person and
its properties, sales or activities, or upon the income or profits therefrom;
provided, however, that any such tax, assessment, charge or claim need not be
paid if the validity or amount thereof shall at the time be contested in good
faith by appropriate proceedings and if such Person shall, in accordance with
GAAP, have set aside on its books adequate reserves with respect thereto; and
provided, further, that the Company shall pay or bond, or cause to be paid or
bonded, all such taxes, assessments, charges or other governmental claims
immediately upon the commencement of proceedings to foreclose any Lien which may
have attached as security therefor (except to the extent such proceedings have
been dismissed or stayed).

 

-12-

 

 

7.2.        Maintenance of Existence. The Company shall do all things necessary
to preserve, renew and keep in full force and effect and in good standing its
legal existence and authority necessary to continue its business.

 

7.3.        Compliance with Legal Requirements. The Company shall comply in all
material respects with all valid Legal Requirements applicable to it, except
where compliance therewith shall at the time be contested in good faith by
appropriate proceedings.

 

7.4.        Notices; Certain Reports.

 

7.4.1.     Certain Notices. The Company shall, promptly following it having
notice or knowledge thereof, furnish to each of the Investors notice of the
following:

 

7.4.1.1.          any dispute, litigation, investigation, suspension or any
administrative or arbitration proceeding by or against the Company or affecting
the Company’s ownership rights with respect to the Patents;

 

7.4.1.2.          the occurrence of the First Milestone and the Second
Milestone; and

 

7.4.1.3.          promptly upon acquiring knowledge thereof, the existence of
any Default or Event of Default, specifying the nature thereof and what action
the Company has taken, is taking or proposes to take with respect thereto.

 

Each notice pursuant to this Section shall be accompanied by a statement by an
Authorized Officer of the Company, on behalf of the Company, setting forth
details of the occurrence referred to therein, and stating what action the
Company or other Person proposes to take with respect thereto and at what time.
Each notice under Section 7.4.1.3 shall describe with particularity any and all
clauses or provisions of this Agreement or other Document that have been
breached or violated.

 

7.4.2.     Certain Reports. The Company shall furnish the following information
to the Investors:

 

7.4.2.1.          no later than the 15th day of every month, a report setting
forth the Gross Receipts, together with detailed supporting calculations, in
form and substance reasonably satisfactory to the Majority Investors;

 

7.4.2.2.          promptly (and in any event within five (5) Business Days)
after execution thereof, copies of all judgments, settlement agreements or
licenses with respect to the Patents; and

 

7.4.2.3.          promptly (and in any event within five (5) Business Days),
such additional information relating to the Company’s Monetization Activities or
such additional business, financial, corporate affairs and other information as
the Majority Investors may from time to time reasonably request.

 

-13-

 

 

7.5.        Information Rights.

 

7.5.1.     The Company shall participate in quarterly conference calls with the
Investors to discuss its Monetization Activities, and shall provide such
letters, filings or other materials as are reasonably necessary to describe the
status of the Company’s Monetization Activities or as otherwise reasonably
requested by the Majority Investors prior to or following such call, provided
that the Company shall not be required to provide any materials to the extent
that the provision of such materials to the Investors would, in its reasonable
judgment on the advice of counsel, jeopardize the Company’s entitlement to
invoke any work-product or other form of evidentiary privilege.

 

 

7.5.2.     Upon three (3) Business Days prior request of the Majority Investors,
the Company shall permit any Investor and any Investor’s duly authorized
representatives and agents to visit and inspect any of its property, corporate
books, and financial records reasonably related to the Monetization Activities
and the other obligations of the Company under this Agreement, to examine and
make copies of its books of accounts and other financial records reasonably
related to the Monetization Activities and the other obligations of the Company
under this Agreement, and to discuss its affairs, finances, and accounts
reasonably related to the Monetization Activities and the other obligations of
the Company under this Agreement with, and to be advised as to the same by, its
managers, officers, employees and independent public accountants (and by this
provision the Company hereby authorizes such accountants to discuss with the
Investors the finances and affairs of the Company so long as (i) an officer or
manager of the Company has been afforded a reasonable opportunity to be present
for such discussion and (ii) such accountants shall be bound by standard
confidentiality obligations). In addition, upon prior request of the Majority
Investors, the Company shall provide the Investors with a status update of any
material development in any litigations or any administrative or arbitration
proceeding related to the Patents. All reasonable costs and expenses incurred by
the Investors and their duly authorized representatives and agents in connection
with the first time the Investors’ exercise their rights pursuant to this
Section 7.5.2 in any fiscal year shall be paid by the Company. All reasonable
costs and expenses incurred by the Investors and their duly authorized
representatives and agents in connection with any subsequent exercise of the
Investors’ pursuant to this Section 7.5.2 in such fiscal year shall only be paid
by the Company if the results of the Investors’ investigation show a shortfall
in payments owed to the Investors hereunder in excess of ten percent (10%).

 

7.6.        Indebtedness. Until such time as the Investors have received
payments under Article IV in an aggregate amount equal to the aggregate amount
of all Advances made by the Investors, the Company shall not create, incur,
assume or otherwise become or remain liable with respect to any Indebtedness
(other than Permitted Indebtedness) unless (i) the Company shall have obtained
the prior written consent of the Majority Investors or (ii) at the Company’s
expense, the Patents have been first transferred to a special purpose entity in
accordance with Section 8.2.1.3.

 

-14-

 

 

7.7.        Liens. The Company shall not create, incur, assume or suffer to
exist any Lien upon any Patent except for (i) Liens securing the Obligations and
(ii) non-exclusive licenses that are entered into pursuant to a Company’s
Monetization Activities (such Liens, collectively, “Permitted Liens”).

 

7.8.        Management of Patents.

 

7.8.1.     Monetization Activities. The Company shall undertake commercially
reasonable efforts to pursue the monetization of the Patents; provided that,
without the prior written consent of the Majority Investors, the Company shall
not pursue monetization of the Patents listed on Schedule 7.8.1 until such time
as the Investors have received payments under Article IV in an aggregate amount
equal to the aggregate amount of all Advances made by the Investors.

 

7.8.2.     Dispositions. The Company shall not make any Disposition of any
Patents (other than assignment to a special purpose entity as and when required
pursuant to this Agreement) without the prior written consent of the Majority
Investors other than the entry into settlement agreements or non-exclusive
licensing arrangements with respect to the Patents in furtherance of
Monetization Activities.

 

7.8.3.     Preservation of Patents. The Company shall, at its own expense, take
all reasonable steps to pursue the registration and maintenance of each Patent
and shall take all necessary steps to preserve and protect each Patent. The
Company shall not do or permit any act or knowingly omit to do any act whereby
any of the Patents may lapse, be terminated, or become invalid or unenforceable
or placed in the public domain. At its option, the Collateral Agent or the
Majority Investors may, at the Company’s expense, take all reasonable steps to
pursue the registration and maintenance of each Patent and to preserve and
protect each Patent, and the Company hereby grants the Collateral Agent a
power-of-attorney to take all steps in the Company’s name in furtherance of the
foregoing; provided that the foregoing shall not be interpreted as excusing the
Company from the performance of, or imposing any obligation on the Collateral
Agent or the Majority Investors to cure or perform any obligation of the
Company.

 

7.8.4.     Entry into Agreements. The Company shall not enter into any contract
or other agreement with respect to the Patents that contains confidentiality
provisions prohibiting or otherwise restricting the Company from (x) disclosing
the existence of such contract or other agreement to the Investors and their
counsel or (y) complying with its obligations under Section 7.5.

 

7.9.        Cash Collateral Account. Within 30 days following the Initial
Closing Date, the Company shall open a depository account (the “Cash Collateral
Account”) with a depository bank reasonably acceptable to the Collateral Agent,
which Cash Collateral Account shall be subject to a control agreement between
the Company, such depository bank and the Collateral Agent, and shall be in form
and substance satisfactory to the Majority Investors. The Company shall cause
all Monetization Payments to be deposited into such Cash Collateral Account, and
the Company hereby authorizes the Majority Investors to inform any payor of
Monetization Payments of the Company’s obligation to direct all Monetization
Payments to the Cash Collateral Account as required hereunder. On each deposit
of Monetization Payments to the Cash Collateral Account, the Company shall
deliver an officer’s certificate to the Majority Investors setting forth the
Company’s calculation of the required application of proceeds of such
Monetization Payments. The Cash Collateral Account shall be under the sole
control of the Collateral Agent and the Company may not have access to, or
otherwise control, the Cash Collateral Account; provided that the Collateral
Agent shall make withdrawals from the Cash Collateral Account in order to pay
amounts owed to the Collateral Agent or the Investors pursuant to Article III,
Article IV, Section 10.1 or Section 10.2; provided further that the balance in
the Collateral Account following such application shall be promptly distributed
to the Company.

 

-15-

 

 

7.10.      Use of Proceeds. The proceeds of the Advances shall be used to pursue
Monetization Activities related to the Patents, to pay transaction expenses
related to the Agreement and for general corporate purposes.

 

7.11.      Further Assurances. Upon the reasonable request of the Majority
Investors or the Collateral Agent, the Company shall (i) correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Document or other document or instrument relating to any
Collateral and (ii) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Collateral Agent or
Majority Investors may reasonably request from time to time in order to carry
out the purposes of the Documents.

 

ARTICLE VIII

EVENTS OF DEFAULT

 

8.1.        Events of Default. Each of the following events is referred to as an
“Event of Default”:

 

8.1.1.     Payment. The Company shall fail to make any payment due hereunder
when such payment is due and payable.

 

8.1.2.     Fixed Returns. On or prior to the second anniversary of the Initial
Closing Date, the Investors shall fail to have received payments from the
Company in an amount equal to the aggregate amount of all Advances made by the
Investors, or on or prior to the fourth anniversary of the Initial Closing Date,
the Investors shall fail to have received payments from the Company in an amount
equal to two times the aggregate amount of all Advances made by the Investors on
or prior to the fourth anniversary of the Initial Closing Date.

 

8.1.3.     Other Covenants. (x) The Company shall fail to perform or observe any
of the covenants or agreements contained in Section 7.2 and Section 7.5 through
Section 7.10 or (y) the Company shall fail to perform or observe any of the
covenants or agreements in Article VII or elsewhere in this Agreement or in any
other Document (other than those covenants or agreements specified in clause (x)
above) and such failure continues for thirty (30) days after the earlier of (i)
the Company obtaining knowledge of such failure and (ii) the Company’s receipt
of notice of any such failure.

 

-16-

 

 

8.1.4.     Representations and Warranties. Any representation or warranty of or
with respect to any party, pursuant to or in connection with any Document, or in
any financial statement, report, notice, mortgage, assignment or certificate
delivered by the party so representing to the other parties hereto in connection
herewith or therewith, shall be false in any material respect on the date as of
which it was made.

 

8.1.5.     Cross-Default. Any default or event of default with respect to any
Indebtedness in excess of $500,000 of the Company shall occur and be continuing.

 

8.1.6.     Ownership; Liquidation; etc.

 

8.1.6.1.          A Change of Control shall have occurred.

 

8.1.6.2.          The Company shall initiate any action to dissolve, liquidate
or otherwise terminate its existence.

 

8.1.7.     Enforceability, etc. Any material provisions of any Document shall
cease for any reason to be valid and binding on or enforceable against the
Company in accordance with its terms or in full force and effect; or the Company
or any Affiliate thereof shall so assert in a judicial or similar proceeding.

 

8.1.8.     Judgments. A final judgment (a) which, with other outstanding final
judgments against the Company, exceeds an aggregate of $500,000 shall be
rendered against the Company or (b) which grants injunctive relief that results,
or creates a material risk of resulting, in a Material Adverse Effect and in
either case if (i) within 30 days after entry thereof (or such longer period
permitted under the terms of such judgment), such judgment shall not have been
discharged or execution thereof stayed pending appeal or (ii) within thirty (30)
days after the expiration of any such stay, such judgment shall not have been
discharged.

 

8.1.9.     Bankruptcy, etc. The Company shall:

 

8.1.9.1.          commence a voluntary case under the Bankruptcy Code or
authorize, by appropriate proceedings of its board of directors or other
governing body, the commencement of such a voluntary case;

 

8.1.9.2.          (i) have filed against it a petition commencing an involuntary
case under the Bankruptcy Code that shall not have been dismissed within 60 days
after the date on which such petition is filed or (ii) file an answer or other
pleading within such 60-day period admitting or failing to deny the material
allegations of such a petition or seeking, consenting to or acquiescing in the
relief therein provided or (iii) have entered against it an order for relief in
any involuntary case commenced under the Bankruptcy Code;

 

-17-

 

 

8.1.9.3.          seek relief as a debtor under any applicable law, other than
the Bankruptcy Code, of any jurisdiction relating to the liquidation or
reorganization of debtors or to the modification or alteration of the rights of
creditors, or consent to or acquiesce in such relief;

 

8.1.9.4.          have entered against it an order by a court of competent
jurisdiction (i) finding it to be bankrupt or insolvent, (ii) ordering or
approving its liquidation or reorganization as a debtor or any modification or
alteration of the rights of its creditors or (iii) assuming custody of, or
appointing a receiver or other custodian for, all or a substantial portion of
its property; or

 

8.1.9.5.          make an assignment for the benefit of, or enter into a
composition with, its creditors, or appoint, or consent to the appointment of,
or suffer to exist a receiver or other custodian for, all or a substantial
portion of its property.

 

8.1.10.   Collateral. Any material provision of any Document shall for any
reason cease to be valid and binding on or enforceable against the Company or
the Company shall so state in writing or bring an action to limit its
obligations or liabilities thereunder; or any Collateral Document shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason (other than the failure of the Collateral
Agent to take any action within its control) cease to be a perfected and first
priority security interest subject only to Permitted Liens.

 

8.2.        Certain Actions Following an Event of Default.

 

8.2.1.     If an Event of Default has occurred and is continuing, the Collateral
Agent and the Investors shall have the remedies set forth below (in addition to
the right to seek specific performance of any covenant), which may be exercised
through any appropriate proceeding; provided that, except with respect to an
Event of Default under Section 8.1.9, and except for any other Event of Default
that is not capable of being cured (in the reasonable judgment of the Majority
Investors), the Collateral Agent and the Investors shall refrain from exercising
remedies and the Company shall have the further right to cure such Event of
Default for a period of three (3) Business Days after the Collateral Agent or
the applicable Investors provides written notice to the Company of their intent
to exercise remedies on account of such Event of Default; and provided further,
that other than in the case of a Bankruptcy Default, prior to initiating
litigation to effect a specified remedy, the Collateral Agent shall make a
written request on the Company to effect such remedy consensually and without
litigation and to the extent the Company promptly complies, will permit the
Company to effect such remedy consensually:

 

8.2.1.1.          Foreclosure on Collateral. The Majority Investors (or the
Collateral Agent, acting at the direction of the Majority Investors) may
foreclose on the Collateral or exercise other remedies with respect to the
Collateral as set forth under the Security Agreement.

 

-18-

 

 

8.2.1.2.          Direct Monetization Activities. The Majority Investors (or the
Collateral Agent, acting at the direction of the Majority Investors) may direct
the Company to take any action requested by the Majority Investors (or the
Collateral Agent, acting at the direction of the Majority Investors) in any
Monetization Activity regarding the Patents.

 

8.2.1.3.          Special Purpose Entity. The Majority Investors (or the
Collateral Agent, acting at the direction of the Majority Investors) may direct
the Company to assign, at the Company’s expense, the Patents to a special
purpose entity controlled solely by the Majority Investors, subject to a
perpetual, non-transferable, non-exclusive, worldwide, royalty-free license back
to the Company (without the right to sub-license) that permits the Company to
use the Patents to sell their products and to comply with arrangements entered
into subsequent to the Initial Closing Date in compliance with this Agreement.
In such event, the Company’s sole right and interest in such special purpose
entity shall be to retain any Monetization Payments (after payment of expenses
of the entity, including expenses in pursuing monetization activities related to
the Patents) net of the payment obligations of the Company pursuant to Articles
III and IV and Sections 10.1 and 10.2, which shall be distributed, at the
Company’s expense, by the special purpose entity to the Collateral Agent or
Investors in accordance with their Pro Rata Share, as applicable.

 

8.2.1.4.          Patent License. The Collateral Agent may exercise its rights
under the license granted by the Company pursuant to the Patent License, subject
to the terms and conditions of Section 2.7, until terminated pursuant to Section
2.7.

 

8.2.1.5.          Standstill. Upon notice in writing from the Majority Investors
(or the Collateral Agent, acting at the direction of the Majority Investors),
the Company shall not enter into any new pledges, assignments, licenses,
springing licenses, options, non-assertion agreements, earn-outs, monetization
agreements, profit and revenue sharing arrangements, derivative interests, fee
and recovery splitting agreements, registered user agreements, shop rights and
covenants by the Company not to sue third persons with respect to any of the
Patents.

 

-19-

 

 

8.2.1.6.          Acceleration. The Majority Investors (or the Collateral Agent,
acting at the direction of the Majority Investors), may, by notice in writing to
the Company (or automatically in the event of a Bankruptcy Default), declare all
remaining unpaid amounts under this Agreement (including the unpaid principal
amount of the Notes, accrued interest thereon and Make Whole applicable thereto
and the unpaid amount of the Fixed Return, 2(x) Return and Contingent Return) to
be immediately due and payable. As liquidated damages and not as a penalty, the
parties are agreed that the amount due on any acceleration on account of the
Fixed Return and the 2(x) Return shall be the maximum distribution payable with
respect to such interests under Section 4.1 (after deducting amounts previously
distributed under Section 4.1 with respect to such interests), and the amount
due on any acceleration on account of the Contingent Return, shall be equal to
12% of the “Net Patent FMV”, such being the fair market value of the Patents as
of the date of such acceleration, reduced by the amounts payable on such
acceleration on account of the Notes, Fixed Return and 2(x) Return as of such
date; provided, that in the event of a Full Recourse Event, the Net Patent Value
shall be deemed increased by the amount of any reduction in the value of the
Patents or Monetization Payments on account of a Bad Act and/or by the amount of
any Misappropriation.

 

Notwithstanding anything to the contrary in this Agreement or any other
Document, except as set forth otherwise in Section 8.2.2, the sole and exclusive
recourse of the Investors and the Collateral Agent arising out of or in
connection with an uncured Event of Default or any other breach of this
Agreement or any other Document by the Company shall be the recourse set forth
in this Sections 8.2.1.1 through 8.2.1.5, and the Investors and Collateral Agent
each agree that they will not, individually or collectively, seek to enforce any
monetary judgment with respect to or against any assets of the Company other
than the Patents and any Monetization Payments, and any enforcement of any
monetary judgment with respect to or against the Patents or Monetization
Payments shall be pursuant to and in accordance with the terms and conditions of
the Collateral Documents.

 

8.2.2.     Additional Remedies in the Event of Bad Acts. Notwithstanding any
other provision hereof, to the extent that an Event of Default arises either (x)
on account of payments required to be made to the Investors or the Collateral
Agent or deposited into the Collateral Account being retained by the Company or
utilized by the Company for a different purpose (and following, except where an
Event of Default under Section 8.1.9 is continuing, three (3) Business Days’
notice and an opportunity to cure as specified above), or (y) on account of any
deliberate improper or grossly negligent action (or inaction) by the Company or
DSS that materially and adversely affects the value of the Patents or of the
Monetization Payments (in the case of clause (x), a “Misappropriation” and in
the case of clause (y), a “Bad Act” and, either a Misappropriation or a Bad Act,
a “Full Recourse Event”), then the Investors and the Collateral Agent shall have
full recourse to, and may pursue any and all assets of, the Company and DSS to
recover any and all amounts owing to them hereunder.

 

If the Majority Investors believe that a Full Recourse Event has occurred, and
they wish to invoke the additional remedies provided for in this Section 8.2.2,
they or the Collateral Agent shall provide notice to the Company that they
believe that a Full Recourse Event has occurred, except that no notice shall be
required if an insolvency proceeding is pending with respect to the Company or
DSS. Such notice shall set forth with reasonable specificity the basis for the
assertion that a Full Recourse Event has occurred.

 

-20-

 

 

The determination of the Investors that a Misappropriation has occurred shall be
conclusive absent demonstrable error. In the event that the Investors have
asserted that a Bad Act has occurred, then to the extent that the Company
disputes this assertion with reasonable specificity in a written notice within
30 days of such notice, it shall be the Investors’ burden to demonstrate that
the value of the Patents or the Monetization Payments have been materially and
adversely affected by an action or omission of the Company or DSS, but it shall
be the Company’s burden to establish that such action or omission was not
grossly negligent or deliberately improper.

 

Upon a Full Recourse Event, then the Investors’ rights shall not be limited to
pursuing the Collateral or to the specific remedies set forth in Section 8.2.1,
but shall, in addition, have the right to exercise remedies against, and pursue
any and all assets of, the Company or DSS, and DSS agrees and acknowledges that
in such event they are full guarantors of the payment (not collectability) of
the Company’s obligations hereunder.

 

8.2.3.     Cumulative Remedies. To the extent not prohibited by applicable law
which cannot be waived, and subject to the last paragraph of Section 8.2.1, each
party’s rights hereunder and under the other Documents shall be cumulative;
provided that, effective upon the Majority Investors (or the Collateral Agent,
acting at the direction of the Majority Investors) enforcing any remedies under
this Agreement or any other Document, the Investors and the Collateral Agent
shall grant, and do hereby grant, to the Company a perpetual, non-transferable,
non-exclusive, royalty-free, worldwide license to the Patents (without the right
to sub-license) in order to permit the Company to use the Patents to sell their
products and to comply with arrangements entered into prior to the date of the
applicable Event of Default subject, in the case of such arrangements entered
into following the Initial Closing Date, to such arrangements having been
entered into in compliance with this Agreement.

 

8.3.        Annulment of Defaults. Once an Event of Default has occurred, such
Event of Default shall be deemed to exist and be continuing for all purposes of
this Agreement until the Majority Investors shall have waived such Event of
Default in writing, the Company shall have cured such Event of Default to the
Majority Investors’ reasonable satisfaction or the Company, the Collateral Agent
and the Investors or Majority Investors have entered into an amendment to this
Agreement which by its express terms cures such Event of Default, at which time
such Event of Default shall no longer be deemed to exist or to have continued.
No such action by the parties hereto shall prevent the occurrence of, or effect
a waiver with respect to, any subsequent Event of Default or impair any rights
of the parties hereto upon the occurrence thereof.

 

8.4.        Waivers. To the extent that such waiver is not prohibited by the
provisions of applicable law that cannot be waived, Company waives:

 

-21-

 

 

8.4.1.     all presentments, demands for performance, notices of nonperformance
(except to the extent required by this Agreement), protests, notices of protest
and notices of dishonor;

 

8.4.2.     any requirement of diligence or promptness on the part of the
Investors in the enforcement of its rights under this Agreement;

 

8.4.3.     any and all notices of every kind and description which may be
required to be given by any statute or rule of law; and

 

8.4.4.     any defense (other than indefeasible payment in full) which it may
now or hereafter have with respect to its liability under this Agreement or with
respect to the Obligations.

 

ARTICLE IX

COLLATERAL AGENT

 

9.1.        Appointment of Collateral Agent. Each of the Investors hereby
appoints Fortress Credit Co LLC as Collateral Agent to act for them as
collateral agent, to hold any pledged collateral and any other collateral
perfected by perfection or control for the benefit of the Investors.

 

9.2.        Collateral. The Collateral Agent shall act at the instruction of the
Majority Investors with respect to providing any vote, consent or taking other
action with respect to the Collateral.

 

9.3.        Collateral Agent’s Resignation. The Collateral Agent may resign at
any time by giving at least 30 days’ prior written notice of its intention to do
so to each of the other parties hereto and upon the appointment by the Majority
Investors of a successor Collateral Agent. If no successor Collateral Agent
shall have been so appointed and shall have accepted such appointment within 45
days after the retiring Collateral Agent’s giving of such notice of resignation,
then the retiring Collateral Agent may appoint a successor Collateral Agent,
with the consent of the Majority Investors. Upon the appointment of a new
Collateral Agent hereunder, the term “Collateral Agent” shall for all purposes
of this Agreement thereafter mean such successor. After any retiring Collateral
Agent’s resignation hereunder as Collateral Agent, or the removal hereunder of
any successor Collateral Agent, the provisions of this Agreement shall continue
to inure to the benefit of such retiring or removed Collateral Agent as to any
actions taken or omitted to be taken by it while it was Collateral Agent under
this Agreement.

 

9.4.        Concerning the Collateral Agent.

 

9.4.1.     Standard of Conduct, etc. The Collateral Agent and its officers,
directors, employees and agents shall be under no liability to any of the
Investors or to any future holder of any interest in the Obligations for any
action or failure to act taken or suffered in the absence of gross negligence
and willful misconduct, and any action or failure to act in accordance with an
opinion of its counsel shall conclusively be deemed to be in the absence of
gross negligence and willful misconduct.

 

-22-

 

 

9.4.2.     No Implied Duties, etc. The Collateral Agent shall have and may
exercise such powers as are specifically delegated to the Collateral Agent under
this Agreement together with all other powers incidental thereto. The Collateral
Agent shall have no implied duties to any Person or any obligation to take any
action under this Agreement except for action specifically provided for in this
Agreement to be taken by the Collateral Agent.

 

9.4.3.     Validity, etc. The Collateral Agent shall not be responsible to any
other party or any future holder of any interest in the Obligations (a) for the
legality, validity, enforceability or effectiveness of any Document, (b) for any
recitals, reports, representations, warranties or statements contained in or
made in connection with any Document, (c) for the existence or value of any
assets included in any security for the Obligations, (d) for the effectiveness
of any Lien purported to be included in the security for the Obligations, or (e)
for the perfection of the security interests for the Obligations.

 

9.4.4.     Compliance. The Collateral Agent shall not be obligated to ascertain
or inquire as to the performance or observance of any of the terms of this
Agreement or any other Document.

 

9.4.5.     Employment of Agents and Counsel. The Collateral Agent may execute
any of its duties as Collateral Agent under this Agreement or the other
Documents by or through employees, agents and attorneys-in-fact and shall not be
responsible to any of the parties hereto for the default or misconduct of any
such employees, agents or attorneys-in-fact selected by the Collateral Agent
acting in the absence of gross negligence and willful misconduct. The Collateral
Agent shall be entitled to advice of counsel concerning all matters pertaining
to the agency hereby created and its duties hereunder.

 

9.4.6.     Reliance on Documents and Counsel. The Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any affidavit,
certificate, cablegram, consent, instrument, letter, notice, order, document,
statement, telecopy, telegram, telex or teletype message or writing reasonably
believed in good faith by the Collateral Agent to be genuine and correct and to
have been signed, sent or made by the Person in question, including any
telephonic or oral statement made by such Person, and, with respect to legal
matters, upon an opinion or the advice of counsel selected by the Collateral
Agent.

 

9.4.7.     Collateral Agent’s Reimbursement. The Investors agree to indemnify
the Collateral Agent for any losses arising from its appointment as the
Collateral Agent or from the performance of its duties hereunder and to
reimburse the Collateral Agent for any reasonable expenses; provided, however,
that the Collateral Agent shall not be indemnified or reimbursed for liabilities
or expenses to the extent resulting from its own gross negligence or willful
misconduct.

 

-23-

 

 

9.4.8.     Assumption of Collateral Agent’s Rights. Notwithstanding anything
herein to the contrary, if at any time no Person constitutes the Collateral
Agent hereunder or the Collateral Agent fails to act upon written directions
from the parties hereto, the Majority Investors shall be entitled to exercise
any power, right or privilege granted to the Collateral Agent and in so acting
the Majority Investors shall have the same rights, privileges, indemnities and
protections provided to the Collateral Agent hereunder.

 

ARTICLE X

GENERAL PROVISIONS

 

10.1.      Expenses. The Company agrees to promptly pay in full (i) all
reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable fees and disbursements of a external counsel) incurred, by the
Collateral Agent or the Investors in connection with (w) the negotiation and
documentation of the Documents in an amount not to exceed seventy five thousand
dollars ($75,000), (x) the expenses that the Company is responsible for pursuant
to Section 7.5.2, and (y) any reasonable action taken by the Collateral Agent or
any Investor pursuant to Section 7.8.3 and Section 10.11, (ii) all reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable fees
and disbursements of a single external counsel and any local counsel in any
relevant jurisdiction) incurred by the Collateral Agent or the Investors in
connection up with establishing and administrating the special purpose entity
referred to in Section 7.6 or Section 8.2.1.3, (iii) all reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable fees
and disbursements of a single external counsel and any local counsel in any
relevant jurisdiction) incurred by the Collateral Agent or the Investors in
enforcing any obligations hereunder or in collecting any payments due hereunder
by reason of such Event of Default, including broker’s fees and other third
party professional fees and expenses and (iv) all reasonable out-of-pocket costs
and expenses (including, without limitation, reasonable fees and disbursements
of a external counsel) incurred by the Collateral Agent or the Investors in
connection with any refinancing or restructuring of the credit arrangements
provided under the Documents in the nature of a workout, or any insolvency or
bankruptcy proceedings. Any such costs and expenses invoiced prior to the
Initial Closing Date shall be paid on the Initial Closing Date. Any other costs
and expenses shall be paid within thirty (30) days of the submission of an
invoice to the Company therefor. Any amounts not timely paid shall bear
interest, payable in cash, at a rate of 10% per annum compounding quarterly.
This Section 10.1 shall survive termination of this Agreement.

 

-24-

 

 

10.2.      Indemnity. In addition to the payment of expenses pursuant to
Section 10.1, whether or not the transactions contemplated hereby shall be
consummated, the Company (as “Indemnitor”) agrees to indemnify, pay and hold the
Collateral Agent and the Investors, and the officers, directors, partners,
managers, members, employees, agents, and Affiliates of the Collateral Agent or
the Investors (collectively, the “Indemnitees”) harmless from and against any
and all other liabilities, costs, expenses, obligations, losses (other than lost
profit), damages, penalties, actions, judgments, suits, claims and disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of one counsel for such Indemnitees) in connection with
any investigative, administrative or judicial proceeding commenced or threatened
by a third party (excluding claims among Indemnitees), whether or not such
Indemnitee shall be designated a party thereto, which may be imposed on,
incurred by, or asserted against that Indemnitee by a third party, in any manner
relating to or arising out of any Document (the “Indemnified Liabilities”);
provided, that the Indemnitor shall not have any obligation to an Indemnitee
hereunder with respect to an Indemnified Liability to the extent that such
Indemnified Liability arises from the gross negligence or willful misconduct of
that Indemnitee or any of its officers, directors, partners, managers, members,
employees, agents and/or Affiliates. Each Indemnitee shall give the Indemnitor
prompt written notice of any claim that might give rise to Indemnified
Liabilities setting forth a description of those elements of such claim of which
such Indemnitee has knowledge; provided, that any failure to give such notice
shall not affect the obligations of the Indemnitor. The Indemnitor shall have
the right at any time during which such claim is pending to select counsel to
defend and control the defense thereof and settle any claims for which it is
responsible for indemnification hereunder (provided that the Indemnitor will not
settle any such claim without (i) the appropriate Indemnitee’s prior written
consent, which consent shall not be unreasonably withheld or (ii) obtaining an
unconditional release of the appropriate Indemnitee from all claims arising out
of or in any way relating to the circumstances involving such claim and without
any admission as to culpability or fault of such Indemnitee) so long as in any
such event, the Indemnitor shall have stated in a writing delivered to the
Indemnitee that, as between the Indemnitor and the Indemnitee, the Indemnitor is
responsible to the Indemnitee with respect to such claim to the extent and
subject to the limitations set forth herein; provided, that the Indemnitor shall
not be entitled to control the defense of any claim in the event that in the
reasonable opinion of counsel for the Indemnitee, there are one or more material
defenses available to the Indemnitee which are not available to the Indemnitor;
provided further, that with respect to any claim as to which the Indemnitee is
controlling the defense, the Indemnitor will not be liable to any Indemnitee for
any settlement of any claim pursuant to this Section 10.2 that is effected
without its prior written consent, which consent shall not be unreasonably
withheld. To the extent that the undertaking to indemnify, pay and hold harmless
set forth in this Section 10.2 may be unenforceable because it is violative of
any law or public policy, the Company shall contribute the maximum portion which
it is permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnitees or any
of them. This Section 10.2 shall survive termination of this Agreement.

 

10.3.      Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement or any other
Document shall be in writing and delivered via facsimile, email (in each case,
followed promptly by delivery from a nationally recognized overnight courier) or
a nationally recognized overnight courier. Such notices, demands and other
communications will be delivered or sent to the address indicated on Schedule
10.3 or such other address or to the attention of such other Person as the
recipient party shall have specified by prior written notice to the sending
party. Any such communication shall be deemed to have been received when
actually delivered or refused.

 

10.4.      Amendments, Consents, Waivers, etc.

 

10.4.1.   Amendments. No amendment, modification, termination or waiver of any
provision of this Agreement or any other Document shall in any event be
effective without the written consent of the Company, the Collateral Agent and
the Majority Investors; provided that the consent of each affected Investor
shall be required for any amendment that (i) waives or reduces any amounts owed
to it under this Agreement or extends the date for payment of any amount
hereunder, or (ii) releases all or any material portion of the Collateral. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on the Company
in any case shall entitle the Company to any further notice or demand in similar
or other circumstances. Any amendment, modification, termination, waiver or
consent effected in accordance with this Section 10.4.1 shall be binding upon
the holders of the Obligations at the time outstanding and each future holder
thereof.

 

-25-

 

 

10.4.2.   Course of Dealing; No Implied Waivers. No course of dealing between
the Investors and the Company shall operate as a waiver of any Investor’s rights
under this Agreement, any other Document or with respect to the Obligations. In
particular, no delay or omission on the part of any Investor in exercising any
right under this Agreement, any other Document or with respect to the
Obligations shall operate as a waiver of such right or any other right hereunder
or thereunder. A waiver on any one occasion shall not be construed as a bar to
or waiver of any right or remedy on any future occasion.

 

10.5.      No Strict Construction. The parties have participated jointly in the
negotiation and drafting of the Documents with counsel sophisticated in
financing transactions. In the event an ambiguity or question of intent or
interpretation arises, the Documents shall be construed as if drafted jointly by
the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of the
Documents.

 

10.6.      Certain Acknowledgments. Each of the Company and the Investors
acknowledges that:

 

10.6.1.   it has been advised by counsel in the negotiation, execution and
delivery of the Documents; and

 

10.6.2.   no joint venture is created hereby or otherwise exists by virtue of
the transactions contemplated hereby or thereby among the Company and the
Investors.

 

10.7.      Venue; Service of Process; Certain Waivers. The Company and Investor:

 

10.7.1.   irrevocably submit to the exclusive jurisdiction of any New York state
court or federal court sitting in New York, New York, and any court having
jurisdiction over appeals of matters heard in such courts, for the purpose of
any suit, action or other proceeding arising out of or based upon any Document
or the subject matter hereof or thereof;

 

10.7.2.   waives to the extent not prohibited by applicable law that cannot be
waived, and agrees not to assert, by way of motion, as a defense or otherwise,
in any such proceeding brought in any of the above-named courts, any claim that
it is not subject personally to the jurisdiction of such court, that its
property is exempt or immune from attachment or execution, that such proceeding
is brought in an inconvenient forum, that the venue of such proceeding is
improper, or that any Document, or the subject matter hereof or thereof, may not
be enforced in or by such court;

 

-26-

 

 

10.7.3.   consents to service of process in any such proceeding in any manner at
the time permitted under the applicable laws of the State of New York and agrees
that service of process by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 10.3 is reasonably
calculated to give actual notice; and

 

10.7.4.   waives to the extent not prohibited by applicable law that cannot be
waived any right it may have to claim or recover in any such proceeding any
special, exemplary, punitive or consequential damages.

 

10.8.      WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, THE COMPANY AND EACH INVESTOR WAIVES, AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER DOCUMENT OR THE CONDUCT OF THE
PARTIES HERETO, WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN
CONTRACT, TORT OR OTHERWISE. The Company acknowledges that it has been informed
by the Investors that the foregoing sentence constitutes a material inducement
upon which the Investors have relied and will rely in entering into this
Agreement and the other Documents. Any of the Company or Investors may file an
original counterpart or a copy of this Agreement and any other Document with any
court as written evidence of the consent of the Company and Investors to the
waiver of their rights to trial by jury.

 

10.9.      Interpretation; Governing Law; etc. All covenants, agreements,
representations and warranties made in this Agreement, any other Document or in
certificates delivered pursuant hereto or thereto shall be deemed to have been
relied on by each Investor, notwithstanding any investigation made by such
Investor, and shall survive the execution and delivery to the Investors hereof
and thereof. The invalidity or unenforceability of any provision hereof shall
not affect the validity or enforceability of any other provision hereof, and any
invalid or unenforceable provision shall be modified so as to be enforced to the
maximum extent of its validity or enforceability. The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof. This Agreement and the Documents constitute the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersede all prior and contemporaneous understandings and
agreements, whether written or oral. This Agreement may be executed in any
number of counterparts which together shall constitute one instrument. This
Agreement and the other Documents may be executed by electronic (including .pdf)
means. This Agreement, and any issue, claim or proceeding arising out of or
relating to this Agreement or the Documents or the conduct of the parties
hereto, whether now existing or hereafter arising and whether in contract, tort
or otherwise, shall be governed by and construed in accordance with the laws of
the State of New York.

 

10.10.    Successors and Assigns

 

10.10.1. The provisions of this Agreement and the other Documents shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted by Sections 10.10.2 and 10.10.3.

 

-27-

 

 

10.10.2. Except in connection with an assignment of the Patents to a special
purpose entity required under this Agreement, the Company may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Majority Investors.

 

10.10.3. Subject to Section 10.10.4 below, any Investor may sell, assign,
participate or transfer all or any part of their rights under this Agreement and
the other Documents; provided that such Investors and the assignee of such
Investor shall have delivered an executed Assignment and Assumption Agreement
substantially in the form attached hereto as Exhibit A to the Company and each
other Investor. In the case of any sale, assignment, transfer or negotiation of
all or part of the rights of an Investor under this Agreement that is authorized
under this Section 10.10.3, the assignee, transferee or recipient shall have, to
the extent of such sale, assignment, transfer or negotiation, the same rights,
benefits and obligations as it would if it were an Investor hereunder. The
Investors agree to provide to the Company prompt written notice of any sales,
assignments or transfers permitted hereunder, including the name and address of
the transferee(s). For the avoidance of doubt, subject to the restriction set
forth in this Section 10.10, the Notes, Fixed Return Interest and Contingent
Interest shall be separately transferable.

 

10.10.4. The Company shall maintain at its principal office, or the principal
office of its counsel, a register (the “Register”) in which the Company shall
keep a record of the Advances made by each Investor, payments to each Investor
and any transfer of the rights of an Investor; provided that the Company shall
have no obligation to update the register to reflect any sales, assignments or
transfers made by the Investors in the event that the Investors fail to give the
Company written notice as required under Section 10.10.3. The requirement that
the ownership and transfer of the rights of the Investors under this Agreement
shall be reflected in the Register is intended to ensure that the Advances
qualify as an obligation issued in “registered form” as that term is used in
Sections 163(f), 871(h), and 881(c) of the Code and shall be interpreted
accordingly and, notwithstanding anything to the contrary in this Agreement.

 

10.11.    Tax Treatment.

 

10.11.1. Each Fixed Return Interest Purchaser and Contingent Interest Purchaser
and the Company intend that, solely for federal, state and local income tax
purposes and for no other purpose, the relationship between the Fixed Return
Interest Purchasers and Contingent Interest Purchasers and the Company that is
created by this Agreement shall be treated as creating a partnership (the “Tax
Partnership”), with the Fixed Return Interest Purchasers and Contingent Interest
Purchasers and the Company being treated as partners of such partnership, and
the Fixed Return Interest Purchasers and Contingent Interest Purchasers and the
Company shall be treated as having received amounts to which they are entitled
under Section 4.1 and Section 4.2 in their capacities as partners of such
partnership. For the avoidance of doubt, Note Purchasers, solely in their
capacity as such, shall not be treated as partners in the Tax Partnership and
amounts received by the Note Purchasers under this Agreement in respect of the
Notes shall not be treated as being received by, or with respect to, the Tax
Partnership.

 

-28-

 

 

10.11.2.   The Company and each Fixed Return Interest Purchaser and Contingent
Interest Purchaser hereby agree that for purposes of determining the Company’s
and each Fixed Return Interest Purchaser’s and Contingent Interest Purchaser’s
distributive share of income, gain, loss and deduction of the Tax Partnership:

 

10.11.2.1.      The Tax Partnership shall maintain capital accounts for each of
the Company and the Fixed Return Interest Purchasers and Contingent Interest
Purchasers consistent with the rules of Treasury Regulations Section 1.704-1(b);
it being understood that under no circumstances shall any such rule override the
economic relationship between the parties set forth in Section 4.1 and Section
4.2.

 

10.11.2.2.      The Company shall be deemed to contribute to the Tax Partnership
the right to generate revenue through the exploitation of the Patents (the
“Patent Rights”) with an agreed upon fair market value equal to the amount
deemed contributed to the Tax Partnership by the Fixed Return Interest
Purchasers and the Contingent Interest Purchasers in connection with the Initial
Advance; provided, for the purpose of clarity, that the Patent Rights shall not
be deemed to include the right to generate revenue that is payable to the Note
Purchasers under this Agreement in respect of the Notes;

 

10.11.2.3.      The Fixed Return Interest Purchasers shall be deemed to
contribute to the Tax Partnership the amounts paid for the Fixed Return
Interests set forth on Schedule 2.1, Schedule 2.2 and Schedule 2.3, and the
Contingent Interest Purchasers shall be deemed to contribute to the Tax
Partnership the amount paid for the Contingent Interest set forth on Schedule
2.1;

 

10.11.2.4.      The Tax Partnership shall allocate items of income, gain, loss
and deduction to the Company and the Fixed Return Interest Purchasers and
Contingent Interest Purchasers in a manner that causes the capital accounts of
the parties to be equal to the amounts payable pursuant to this agreement if the
Tax Partnership sold the Patent Rights and any other non-cash assets for an
amount equal to the book value of the Patent Rights and any other non-cash
assets (as determined pursuant to Treasury Regulations Section 1.704-1(b)) and
distributed the proceeds and any cash pursuant to Section 4.1 and Section 4.2.
In the event that the capital accounts of all of the partners in the Tax
Partnership have been reduced to zero, any further losses shall be allocated to
such partners in proportion to the amount of cash that would have been
distributed to such partners under Section 4.1 and Section 4.2 if the Tax
Partnership had distributable cash equal to the amount of such further losses;
it being understood that any subsequent gains shall be allocated to the partners
that were allocated such further losses until the effect of the allocation of
such further losses is eliminated.

 

-29-

 

 

10.11.3. Each Investor and the Company intend that the Notes shall be treated as
debt of the Company for all purposes, including for all federal, state and local
income tax purposes, and shall not be treated as debt of the Tax Partnership.

 

10.11.4. Each Fixed Return Interest Purchaser and Contingent Interest Purchaser
and the Company shall file all Tax Returns (as defined below) and shall
otherwise take all tax and financial reporting positions in a manner consistent
with this Section 10.11. The Company shall be the tax matters partner of the Tax
Partnership.

 

10.11.5. The Company and each Fixed Return Interest Purchaser and Contingent
Interest Purchaser will cooperate to provide each other with any information
reasonably requested by any of them in connection with the preparation or filing
of any return, declaration, report, election, information return or other
statement or form filed or required to be filed with any governmental authority
relating to Taxes (a “Tax Return”) for any of them or for or relating to the Tax
Partnership. The Company shall be responsible for preparing and filing any Tax
Return for or relating to the Tax Partnership, provided that the Company shall
not file any Tax Return without the prior consent of the Majority Fixed Return
Interest Purchasers and the Majority Contingent Interest Purchasers. The
out-of-pocket costs incurred in connection with the preparation and filing of
any Tax Return for or relating to the Tax Partnership shall be treated as an
expense of the Tax Partnership.

 

10.11.6. For the avoidance of doubt, no fiduciary relationship is intended to be
created by this Agreement between the Company and any Fixed Return Interest
Purchaser or Contingent Interest Purchaser.

 

10.12.    Confidentiality. The Company shall provide the Collateral Agent and
the Investors a reasonable opportunity to review and comment on any proposed
press release or other public filing or public disclosure regarding the
arrangements reflected in this Agreement and the other Documents. The Company
shall not name the Collateral Agent or the Investors (including by referring to
any variation of the name “Fortress”) in any press release or other public
filing or public disclosure without the prior written consent of the Collateral
Agent or such Investor, except where any such disclosure is required by laws or
regulations applicable to the Company and the Company has provided prior written
notice to the Collateral Agent and the Investors.

 

(The remainder of this page intentionally has been left blank.)

 

-30-

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Investment
Agreement as of the date and year first above written.

 

  Investors:             FORTRESS CREDIT CO LLC, as Note Purchaser              
/s/ Constantine M. Dakolias     By: Constantine M. Dakolias     Title: President
                    CF DB EZ LLC, as Fixed Return Interest Purchaser and
Contingent Interest Purchaser               /s/ Constantine M. Dakolias     By:
Constantine M. Dakolias     Title: President  

 

Investment Agreement

 

 

 

 

  Collateral Agent:             FORTRESS CREDIT CO LLC               /s/
Constantine M. Dakolias     By: Constantine M. Dakolias     Title: President  

 

Investment Agreement

 

 

 

 

  Company:             DSS TECHNOLOGY MANAGEMENT, INC.               /s/ Jeffrey
Ronaldi     By: Jeffrey Ronaldi     Title: Title: Chief Executive Officer      
              Affiliates:             Document Security Systems, Inc. (for
purposes of Section 8.2.2 only)               /s/ Jeffrey Ronaldi     By:
 Jeffrey Ronaldi     Title: Chief Executive Officer  

 

Investment Agreement

 

 

 

 

APPENDIX I

 

DEFINITIONS

 

“2(x) Return” means payment to the Contingent Interest Purchasers of two times
the purchase price for the Contingent Interest reflected on Schedule 2.1.

 

“Affiliate” means with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such Person, and shall include (a) any officer or director
or general partner of such specified Person, (b) any other Person of which such
specified Person or any Affiliate (as defined in clause (a) above) of such
specified Person shall, directly or indirectly, beneficially own either (i) at
least 50% of the outstanding equity securities having the general power to vote
or (ii) at least 50% of all equity interests, (c) any other Person directly or
indirectly controlling such specified Person through a management agreement,
voting agreement or other contract and (d) with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor; provided that neither the Collateral Agent or any Investor shall be
deemed an Affiliate of the Company on account of the amounts owed to it under
this Investment Agreement or the relationship created thereby.

 

“Applicable Federal Rate” means the applicable federal rate as determined by the
Internal Revenue Service pursuant to Section 1274(d) of the Code and as in
effect on the Closing Date; provided that the Applicable Federal Rate for any
Note shall be determined as of the applicable Closing Date for such Note based
upon the term of the Note from such date to its maturity date, it being
understood and agreed that the Applicable Federal Rate for the Notes issued on
the Closing Date is 1.95%.

 

“Applicable Percentage” means (i) if a U.S. District Court has conducted a claim
construction hearing following the Initial Closing Date to construe one or more
disputed patent claim terms in an infringement action, wherein one or more of
the Patents listed on Schedule I(a) has been asserted, 60% and (ii) otherwise,
65%.

 

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief restructuring officer, chief financial officer, president,
treasurer, comptroller or executive vice president of such Person.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Bankruptcy Default” means an Event of Default referred to in Section 8.1.9.

 

A-1

 

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

 

“Capitalized Lease” means any lease which is required to be capitalized on the
balance sheet of the lessee in accordance with GAAP, including Statement Nos. 13
and 98 of the Financial Accounting Standards Board.

 

“Capitalized Lease Obligations” means the amount of the liability reflecting the
aggregate discounted amount of future payments under all Capitalized Leases in
accordance with GAAP, including Statement Nos. 13 and 98 of the Financial
Accounting Standards Board.

 

“Change of Control” means (x) Document Security Systems, Inc., a New York
corporation a shall cease to own, directly or indirectly, 100% of the
outstanding equity interest of the Company or (y) any Person or “group” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
but excluding any employee benefit plan of such Person and its Subsidiaries, and
any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), becomes the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 of the Securities Exchange Act of 1934), directly or
indirectly, of equity interests representing more than thirty percent (30%) of
the aggregate ordinary voting power represented by the issued and outstanding
equity interests of Document Security Systems, Inc. a New York corporation.

 

“Closing Date” means each of (i) the Initial Closing Date, (ii) the First
Milestone Closing Date and (iii) the Second Milestone Closing Date.

 

“Code” means the Internal Revenue Code of 1986, as amended.         

 

“Collateral” has the meaning set forth in the Security Agreement.

 

“Collateral Documents” means the Security Agreement, the Patent Security
Agreement, any financing statement (or amendment thereto) naming the Company as
debtor and the Collateral Agent as secured party, and all other instruments,
documents, agreements and certificates delivered by the Company to the Investors
or the Collateral Agent pursuant to these agreements.

 

“Contingent Interest” means, after the Note Purchasers and Fixed Return Interest
Purchasers have received payment in full, the 2(x) Return plus 12% of all Gross
Receipts thereafter.

 

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of capital stock or otherwise) issued by such Person or
of any agreement, undertaking, contract, indenture, mortgage, deed of trust or
other instrument, document or agreement (other than a Document) to which such
Person is a party or by which it or any of its property is bound or to which any
of its property is subject.

 

A-2

 

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any Event of Default and any event or condition which with the
passage of time or giving of notice, or both, would become an Event of Default.

 

“Disposition” means any sale, transfer, license, profit or revenue sharing
arrangements (including contingency fee arrangements), derivative interests,
lease or other disposition (including any sale or issuance of equity interests
in the Company) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith, whether in a single
transaction or a series of related transactions. “Dispose” shall have the
correlative meaning.

 

“Documents” means this Agreement, the Collateral Documents, the agreements
referenced in Section 5.1.1.5 and all other instruments, documents, agreements
and certificates delivered by the Company to the Investors pursuant to this
Agreement.

 

“First Milestone” means the filing of a compliant after the Initial Closing Date
wherein the Company asserts and alleges infringement by a third-party of one or
more of the Patents.

 

“First Milestone Closing Date” means the date upon which the conditions set
forth in Section 5.2 have been satisfied.

 

“Fixed Return” means payment to the Fixed Return Interest Purchasers of 10.1
times the purchase price for the applicable Fixed Return Interests as reflected
on Schedules 2.1, 2.2 and 2.3.

 

“Fixed Return Interest” means, after the Notes have been paid in full, payment
of the Fixed Return.

 

“GAAP” means generally accepted accounting principles as from time to time in
effect, including the statements and interpretations of the United States
Financial Accounting Standards Board.

 

“Gross Receipts” means any and all Monetization Payments as and when actually
received by the Company (including any and all Monetization Payments actually
received by any attorneys, agents or other representatives of the Company)
following the Initial Closing Date. Gross Receipts shall be calculated prior to
giving effect to (x) any expenses incurred by the Company in the collection of
any Monetization Payments, including, without limitation, prior to giving effect
to any contingent or other fees owed to any attorneys, consultants or other
professionals in connection with any Monetization Activities and (y) any
interest in the Patents retained by any other Person.

 

A-3

 

 

“Guarantee” means, with respect to any specified Person:

 

(a)          any guarantee by such Person of the payment or performance of, or
any contingent obligation by such Person in respect of, any Indebtedness or
other obligation of any primary obligor;

 

(b)          any other arrangement whereby credit is extended to a primary
obligor on the basis of any promise or undertaking of such Person, including any
binding “comfort letter” or “keep well agreement” written by such Person, to a
creditor or prospective creditor of such primary obligor, to (i) pay the
Indebtedness of such primary obligor, (ii) purchase an obligation owed by such
primary obligor, (iii) pay for the purchase or lease of assets or services
regardless of the actual delivery thereof or (iv) maintain the capital, working
capital, solvency or general financial condition of such primary obligor;

 

(c)          any liability of such Person, as a general partner of a partnership
in respect of Indebtedness or other obligations of such partnership;

 

(d)          any liability of such Person as a joint venturer of a joint venture
in respect of Indebtedness or other obligations of such joint venture;

 

(e)          any liability of such Person with respect to the tax liability of
others as a member of a group (other than a group consisting solely of such
Person and its Subsidiaries) that is consolidated for tax purposes; and

 

(f)           reimbursement obligations, whether contingent or matured, of such
Person with respect to letters of credit, bankers acceptances, surety bonds and
other financial guarantees;

 

in each case whether or not any of the foregoing are reflected on the balance
sheet of such Person or in a footnote thereto.

 

“Indebtedness” means all obligations, contingent or otherwise, which in
accordance with GAAP are required to be classified upon the consolidated balance
sheet of the Company as liabilities, but in any event including (without
duplication):

 

(a)          indebtedness for borrowed money;

 

(b)          indebtedness evidenced by notes, debentures or similar instruments;

 

(c)          Capitalized Lease Obligations and Synthetic Lease Obligations;

 

(d)          the deferred purchase price of assets, services or securities,
including related noncompetition, consulting and stock repurchase obligations
(other than ordinary trade accounts payable on customary terms in the ordinary
course of business), and any long-term contractual obligations for the payment
of money, but not including contingent fees payable to counsel;

 

A-4

 

 

(e)          mandatory redemption, repurchase or dividend rights on capital
stock (or other equity), including provisions that require the exchange of such
capital stock (or other equity) for Indebtedness from the issuer;

 

(f)           reimbursement obligations, whether contingent or matured, with
respect to letters of credit, bankers acceptances, surety bonds and other
financial guarantees (without duplication of other Indebtedness supported or
guaranteed thereby);

 

(g)          unfunded pension liabilities;

 

(h)          obligations that are immediately and directly due and payable out
of the proceeds of or production from property, but not including contingent
fees payable to counsel;

 

(i)           liabilities secured by any Lien existing on property owned or
acquired by the Company, whether or not the liability secured thereby shall have
been assumed; and

 

(j)           all Guarantees in respect of Indebtedness of others and
reimbursement obligations, whether contingent or matured, under letters of
credit or other financial guarantees by third parties (or become contractually
committed to do so).

 

“Initial Closing Date” means February 12, 2014.

 

“Investors” means the Note Purchasers, the Fixed Return Interest Purchasers and
the Contingent Interest Purchasers.

 

“Legal Requirement” means, with respect to any specified Person, any present or
future requirement imposed upon such Person and its Subsidiaries by any law,
statute, rule, regulation, directive, order, decree or guideline (or any
interpretation thereof by courts or of administrative bodies) of the United
States of America or any state or political subdivision thereof, governmental or
administrative agency, central bank or monetary authority of the United States
of America, any jurisdiction where the such Person or any of its Subsidiaries
owns property or conducts its business, or any political subdivision of any of
the foregoing.

 

“Lien” means with respect to any specified Person:

 

(a)          any lien, encumbrance, mortgage, pledge, charge or security
interest of any kind upon any property or assets of such Person, whether now
owned or hereafter acquired, or upon the income or profits therefrom (excluding
in any event a financing statement filed by a lessor under an operating lease
not intended to be a secured financing), but shall not include: (i) liens for
any tax, assessment or other governmental charge not yet due or that are being
contested in good faith by appropriate proceeding, (ii) materialmen’s and
mechanics’ liens or other like Liens, arising in the ordinary course of business
for amounts not yet due or that are being contested in good faith; and (iii)
liens, deposits or pledges to secure statutory obligations or performance of
bids, tenders, contracts or leases, incurred in the ordinary course of business;

 

A-5

 

 

(b)          the acquisition of, or the agreement to acquire, any property or
asset upon conditional sale or subject to any other title retention agreement,
device or arrangement (including a Capitalized Lease and a Synthetic Lease);

 

(c)          the sale, assignment, pledge or transfer for security of any
accounts, general intangibles or chattel paper of such Person, with or without
recourse;

 

(d)          in the case of securities, any purchase option, call or similar
purchase right of a third party;

 

(e)          the existence for a period of more than 120 consecutive days of any
Indebtedness against such Person which if unpaid would by law or upon a
Bankruptcy Default be given priority over general creditors.

 

“Majority Contingent Interest Purchasers” means the Contingent Interest
Purchasers that hold more than 50% of the Contingent Interest.

 

“Majority Investors” means (i) until such time as the Notes have been paid in
full, the Majority Note Purchasers (ii) after the Notes have been paid in full,
the Majority Fixed Return Interest Purchasers and (iii) after the Fixed Return
Interest Purchasers have been paid in full, the Majority Contingent Interest
Purchasers.

 

“Majority Note Purchasers” means the Note Purchasers that hold more than 50% of
the aggregate outstanding Notes.

 

“Majority Fixed Return Interest Purchasers” means Fixed Return Interest
Purchasers representing more than 50% of such participation right.

 

“Make Whole Amount” means, with respect to any Note, an amount equal to (a) the
product of (i) the original principal amount of such Note (exclusive of any
Capitalized Interest) and (ii) 1.10 minus (b) the amount of principal and
interest actually paid in cash in respect of such Note.

 

“Margin Stock” means “margin stock” within the meaning of Regulation T, U or X
of the Board of Governors of the Federal Reserve System.

 

“Material Adverse Effect” means, with respect to any Person, since any specified
date or from the circumstances existing immediately prior to the happening of
any specified event, a material adverse effect on the business, assets,
financial condition, income or prospects of such Person or any of its
Subsidiaries.

 

“Maturity Date” means the date which is four years after the Initial Closing
Date.

 

“Monetization Activities” means any activities necessary or desirable to
generate revenue from intellectual property anywhere in the world by means of
license (non-exclusive or exclusive), assignment, enforcement, litigation,
arbitration, negotiation, covenant not to sue or assert, or otherwise.

 

A-6

 

 

“Monetization Payments” means any amounts that the Company receives in cash from
third parties, including royalty payments, license fees, settlement payments,
judgments or other similar payments in respect of the Patents owned by or
exclusively licensed to a Company, in each case as and when actually received by
the Company (including any and all such amounts actually received by any
attorneys, agents or other representatives of the Company)

 

“Notes” means the notes issued pursuant to Section 2.1., 2.2 and 2.3, each
substantially in the form of Exhibit E through Exhibit G.

 

“Obligations” means any and all obligations of the Company under this Agreement
or any other Document, including all amounts pursuant to Articles III and IV and
Sections 10.1 and 10.2.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable governmental authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Patent Security Agreement” means a Patent Security Agreement substantially in
the form of Exhibit B hereto.

 

“Patent License” means the Patent License attached hereto as Exhibit C.

 

“Patents” means the letters patent of the United States set forth on Schedule
I(b), including all registrations and recordings thereof, all applications for
letters patent of the United States or any other jurisdiction, all
re-examination certificates and all utility models, including registrations,
recordings and pending applications, and all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
claimed therein.

 

“Permitted Indebtedness” means Indebtedness in respect of the Obligations and
Indebtedness existing on the date hereof and set forth on Schedule I(c).

 

“Person” means any entity, whether of natural or legal constitution, including
any present or future individual, corporation, partnership, joint venture,
limited liability company, unlimited liability company, trust, estate,
unincorporated organization, government or any agency or political subdivision
thereof.

 

“Pro Rata Share” means, with respect to any Investor, the percentage obtained by
dividing (i) the amount of the Advance advanced by such Investor, by (ii) the
aggregate amount of the Advance advanced by the Investors.

 

A-7

 

 

“Second Milestone” means, with respect to any action that satisfies the
definition of “First Milestone”, the entry by a court of a F.R.C.P. 16(b)(1)
scheduling order, after the resolution of any F.R.C.P. 12(b) motions.

 

“Second Milestone Closing Date” means the date upon which the conditions set
forth in Section 5.3 have been satisfied.

 

“Secured Parties” means, collectively, the Collateral Agent and the Investors.

 

“Security Agreement” means the Security Agreement attached hereto as Exhibit D.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Subsidiary” means any other Person of which a specified Person shall at the
time, directly or indirectly through one or more of its Subsidiaries, (a) own at
least 50% of the outstanding capital stock (or other shares of beneficial
interest) entitled to vote generally, (b) hold at least 50% of the partnership,
joint venture or similar interests or (c) be a general partner or joint
venturer.

 

“Synthetic Lease” means a lease that is treated as an operating lease under GAAP
and as a loan or other financing for federal income tax purposes.

 

“Synthetic Lease Obligations” means the aggregate amount of future rental
payments under all Synthetic Leases, discounted as if such Synthetic Leases were
Capitalized Leases.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

A-8

